Citation Nr: 1819070	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  12-25 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for prostate cancer, status post prostatectomy. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1962 to June 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2016, a Central Office hearing was held before the undersigned with the Veteran as a witness.  A transcript of the hearing has been associated with the claims file. 

The issue of entitlement to recognition of the Veteran's son (K.W.J.) as a helpless child was raised by the record (at the June 2016 hearing), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board referred this claim in September 2016, but the RO has yet to take appropriate action.  Therefore, it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1. The Veteran was diagnosed with prostate cancer in December 2008 and underwent a prostatectomy in February 2009, which establishes that he has a current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (explaining that service connection requires evidence of (1) a current disability, (2) an injury or illness during service, and (3) a causal relationship between the current disability and the in-service injury or illness).

2.  Service treatment records (STRs) show that the Veteran developed several prostate-related issues in service, including an enlarged prostate, which establishes that he experienced an in-service illness.  See id.

3.  In June 2016, the Veteran testified that those prostate issues continued after service and that he had continued private treatment for prostate issues in the 1980s; private treatment records beginning in 1998 show the Veteran had elevated prostate-specific antigen (PSA) levels.  This evidence that the prostate disability began in service and has persisted to the present time establishes a causal relationship between the current prostate disability and the in-service prostate issues.  See id.


CONCLUSION OF LAW

Service connection for prostate cancer, status post prostatectomy, is warranted.   38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


ORDER

Service connection for prostate cancer, status post prostatectomy, is granted




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


